IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-371-CR


LOUIS D. PETTY,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 6073, HONORABLE JAMES F. CLAWSON, JR., JUDGE PRESIDING
 


PER CURIAM
	A jury found appellant guilty of aggravated assault and assessed punishment at
imprisonment for two years and a $4000 fine, probated.  Tex. Penal Code Ann. § 22.02 (West
1989 & Supp. 1993).  We will affirm.
	There is no statement of facts in the record.  In his brief, counsel states that
appellant "is a man of considerable means financially able to pay for a Statement of Facts. 
Notwithstanding and after having been admonished of the necessity of a Statement of Facts, he
chose to not order and pay for a Statement of Facts."  Counsel states in his brief that he finds no
basis for appeal in the transcript.
	We have examined the record and find no matter that should be addressed in the
interest of justice.  The judgment of conviction is affirmed.

[Before Justices Powers, Kidd and B. A. Smith]
Affirmed
Filed:   June 30, 1993
[Do Not Publish]